Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered January 4, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in police testimony and errors in paperwork, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Marlow, JJ.